Peck, J.,
delivered the opinion of the court:
Thomas P. Rubey, a resident of the city of St. Louis, represents himself as a loyal citizen, and, by his petition, states that under certain regulations of the Treasury Department, authorized by the fifth section of the act of Congress of July 13th, 1861, a permit was issued to him to bring within the lines of military occupation of the United States, from certain counties in the State of Mississippi, products of that State. In conformity to the authority of the permit, petitioner alleges, he purchased eleven bales of cotton, which w&re stored for him awaiting means of transportation to some place where he might find a market. His cotton, he avers, while thus stored and awaiting transportation, was captured by some United States soldiers and forwarded to Cincinnati, in the State of Ohio, where eight of the said eleven bales were sold by one Mellen, a supervising agent-of the treasury, for and on account of the government, and the proceeds thereof paid into the treasury; that the net amount realized from the sale of the eight bales of cotton so taken as aforesaid and paid into the treasury, was $1,210 49. These allegations are .sustained by the proofs.
C. E. Hovey states that he purchased the cotton for claimant, and deposited it at the place whence it was taken, and traced it to Vicksburg, where he identified it in the hands of the agents of the government. The official documents in the record leave no doubt that the eight bales of cotton were sold by the agents of the United States, *60and that the net proceeds thereof, as before stated, were paid to the officers of the treasury.
Mr. Hovey states in his testimony that the claimant was a noncombatant, and that he always was and now is a loyal man.
Mr. Rubey should recover, and we order that it may be certified to the proper officer of the Treasury Department, in the manner directed by this court in the case of Margaret Bond, heretofore decided, that the said claimant is entitled to receive the said sum of $1,210 48, the net proceeds of the said eight bales of cotton.